Exhibit 10.2

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
for VITAMIN CREAMER


THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (“Agreement”), dated as of June
20, 2014 (the “Effective Date”), is by and between Quintin Crye, an individual
(“Assignor”), and Level 5 Beverage Company, Inc. (“Assignee”), a subsidiary of
Minerco Resources, Inc.


Background


WHEREAS, it is Assignor’s intention to assign and transfer to the Assignee, all
of Assignor’s right, title, and interest in and to any trademarks, domain names,
copyright and other intellectual properties that Assignor owns related to the
beverage brand “VITAMIN CREAMER”, and


WHEREAS, Assignee intends to accept such assignment for the purpose of
development, manufacture, marketing and distribution of the VITAMIN CREAMER
beverage brand;


NOW, THEREFORE, in consideration of the covenants and premises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.
Definitions.



 
a.
For purposes of this Agreement, “Assignor Property” means Trademark Registration
No. 4404886.



 
b.
For purposes of this Agreement, “Intellectual Property Rights” means
intellectual property rights, including (i) any patent, patent application
(whether registered or unregistered), copyright (whether registered or
unregistered), copyright application (whether registered or unregistered),
trademark (whether registered or unregistered), trademark application, trade
name, service mark (whether registered or unregistered), service mark
application, domain name, and (ii) any right to use or exploit any of the
foregoing.



2.
Copyrights.  Assignor hereby agrees to assign and transfer to the Assignee,
hereby does transfer and assign, all right, title, and interest in and to its
copyrights in the VITAMIN CREAMER label and all other artwork related to VITAMIN
CREAMER, including any and all renewals and extensions of such copyrights that
may be secured under the laws now or hereafter pertaining thereto in the United
States or in any other country.



 
 
1

--------------------------------------------------------------------------------

 
 
 
3.
Trademarks.  Assignor hereby agrees to assign and transfer to the Assignee, and
hereby does transfer and assign, all right, title and interest in Trademark
Registration No. 4404886, together with the goodwill of the business symbolized
by the Mark, and including any and all claims by Assignor against third parties
for past infringement by third parties thereof, including all rights as
opponents in any opposition or cancellation proceeding.



4.
Domain Names.  Assignor hereby agrees to assign and transfer to the Assignee,
and hereby does transfer and assign, all right, title and interest in and to
those domain names related to the VITAMIN CREAMER trademark. Without limiting
the foregoing, Assignor agrees to promptly perform all actions required by the
applicable domain name registrar to complete the conveyance of the Domain Names
set forth on Annex A to the Assignee.  The registrar of the Domain Names is also
set forth on Annex A. Assignor agrees that it will not register or attempt to
register any domain names after the Effective Date that include the word
“VITAMIN CREAMER” or any variation thereof without the written permission of
Assignee.



5.
License Back. The Assignee hereby grants to Assignor an non-exclusive,
irrevocable, worldwide, royalty-free, sub-licensable right and license to use,
copy, modify, and distribute any of the VITAMIN CREAMER properties and materials
to the extent reasonable and necessary for Assignor to market its racing teams
provided, however that Assignor shall provide Assignee with copies of any
properties or materials prior to Assignor’s use thereof and Assignee shall have
the right to prohibit any such use that it determines will be detrimental to its
business or its interest in the Trademark.



6.  
Representations and Warranties.  Assignor represents and warrants that: (i) the
VITAMIN CREAMER Materials assigned hereunder are the Assignor’s original work
and Assignor has the power and authority to assign its Intellectual Property
Rights to the Assignor in accordance with this Agreement and good and marketable
title to all of the Intellectual Property Rights  free and clear of all
liens,  encumbrances, pledges, mortgages and hypothecations (herein “Liens”) of
any kind; (ii) Assignor has no knowledge of any third party intellectual
property infringement claims, lawsuits, or demands arising under or in
connection with the Assignor Property; (iii) Assignor has the right, authority
and power to enter into this Agreement; (iv) no third party consents,
assignments or licenses are necessary to perform under this Agreement; and (v)
the VITAMIN CREAMER Limited Partnership, to which the VITAMIN CREAMER Materials
are entitled in full under its Limited Partnership Agreement, has hereby agreed
to the terms of this Assignment as evidenced by the signatures hereto of each of
the partners to the VITAMIN CREAMER Limited Partnership. Assignor agrees to
immediately notify the Assignee in writing if any facts or circumstances arise
that would make any of the representations in this Agreement inaccurate in any
way.  The Assignor has the unrestricted right to sell, assign, transfer, convey
and deliver to Assignee all right, title and interest in and to the Intellectual
Property Rights  without penalty or other adverse consequences, and upon
Assignee  will own all of such Intellectual Property Rights free and clear of
all Liens of any kind.  The Assignor has not interfered with, infringed upon,
misappropriated, or violated any intellectual property of third parties in any
material respect, nor has ever received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that the Assignor must license or refrain from
using any intellectual property of any third party). No third party has
interfered with, infringed upon, misappropriated, or violated any Intellectual
Property Rights. There are no other agreements between Assignor and any third
party with respect to the sale of the Intellectual Property Rights. Assignor has
no present or known future obligation or requirement to compensate any person
with respect to the Intellectual Property Rights.   Assignor is currently
solvent and able to pay his obligations when they come due.

 

 
 
2

--------------------------------------------------------------------------------

 
 
7.  
Governing Laws. To the full extent permitted by law, this Agreement shall be
governed by and construed in accordance with the laws of the State of
California, United States of America, excluding its conflicts of laws
principles.  To the full extent permitted by law and consistent with valid entry
into a binding agreement, the controlling language of this Agreement is
English.  To the full extent permitted by law, the exclusive jurisdiction for
any action relating to this Agreement shall be a federal or state court in Los
Angeles, California, and the parties consent to such jurisdiction and waive and
agree not to plead or claim that any such action or proceeding has been brought
in an inconvenient forum.



8.  
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.  To the extent permitted by law, the
parties waive any provision of law that renders any such provision prohibited or
unenforceable in any respect.



9.  
Cooperation Following the Execution.  Following the execution of this Agreement,
each party shall deliver to the other such further information and documents and
shall execute and deliver to the other such further instruments and agreements
as the other party shall reasonably request to consummate or confirm the
transactions provided for in this Agreement, to accomplish the purpose of this
Agreement or to assure to the other party the benefits of this Agreement.



10.  
Entire Agreement:  This Agreement constitutes the entire Agreement between
Assignor and the Assignee with respect to the subject matter hereof, and
supersedes all oral or written communications or other agreements between the
parties with respect to such subject matter hereof.  No changes, supplements,
addenda, or amendments to this Agreement shall be effective or enforceable
unless agreed to by the parties in writing.



11.  
Indemnification. The parties agree to indemnify, defend and hold harmless the
other and each of their respective officers, directors, stockholders,
controlling persons, employees, agents, successors and assigns from and against
any and all liabilities, losses damages, claims, suits, proceedings, costs,
expenses (including, without limitation, reasonable attorneys’ fees), judgments,
settlements, interest and penalties incurred as a result of, arising out of or
in respect of any breach by the other party of any of its representations and
warranties contained in this Agreement, or the failure by the other party to
perform any of their covenants or agreements contained in this Agreement.





 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

ASSIGNOR       
 ASSIGNEE
  Quintin Crye      Level 5 Beverage Company, Inc.            
/s/ Quintin Crye
   
/s/ V. Scott Vanis 
 
(Signature)  
    (Signature)  
 
       

         
 Quintin Crye
   
V. Scott Vanis
 
(Printed Name)
    (Printed Name)  
 
   
 
 


 

 
VITAMIN CREAMER LP,
         
 
By:
/s/ Darin Ezra      
Name: Darin Ezra
     
Title: Partner
         

       
 
By:
/s/ Quintin Crye       Name: Quintin Crye       Title: Partner          

       
 
By:
/s/ Jill Birkmann        Name: Jill Birkmann       Title: Partner          





 
4

--------------------------------------------------------------------------------

 
 
Annex A
 

Domain Registrar Vitamincreamer.com  Go Daddy Drinkvitamincreamer.com   Go Daddy

 
5

--------------------------------------------------------------------------------

 
                                                                               